Exhibit 10.1

 

[g60101kiimage002.gif]

 

STOCK SALE AGREEMENT

 

Date:

February 9, 2005

 

 

Sellers:

KOVALSKY VLADIMIR VASYLEVICH

 

Address: (TBD)

 

 

 

VASILUK YURY NIKOLAEVICH

 

Address: (TBD)

 

 

 

IVARS HOVALKO

 

Address: (TBD)

 

 

 

KRISHNA PEMSING

 

Address: (TBD)

 

 

Sellers’ Representative:

VLADIMIR KOVALSKI

 

Baltoil-Group

 

130, Dzerginskogo str., Kaliningrad, Russia

 

 

Buyer:

APOLLO RESOURCES INTERNATIONAL, INC.

 

3001 Knox St., Suite 403

 

Dallas, TX 75205

 

 

Company:

KALININGRADNEFT

 

 

Address of Company:

ul. Portovaya 32a, 236039

 

Kaliningrad, Russia

 

 

Company Stock:

90% of the shares of the stock of Company, equal to

 

90% of the total equity ownership of Company.

 

 

Consideration:

One year, 6% Convertible Debenture in the amount subject to final negotiation. 
Principal and interest will be convertible into Buyer’s Common Stock at the
option of either Buyer or Sellers, with a minimum floor price of US$2.00 per
share.

 

Recitals

 

A.           The Company owns oil production operations in the Kaliningrad
Oblast region of Russia.

 

B.             Buyer wishes to pay Sellers the Consideration for the purchase of
90% of the Company Stock.

 

C.             Sellers wish to sell the Company Stock to Buyer upon the terms
and subject to the conditions set forth in this Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, and covenants hereinafter set forth, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                       Sale and Purchase.  Subject to the
terms and conditions herein set forth, and in reliance upon the representations,
warranties and covenants contained herein, Buyer agrees to purchase the Company
Stock from Sellers, and Sellers agree to sell the Company Stock to Buyer.

 

2.                                       Purchase Price.  The purchase price for
the Company Stock shall be the issuance to Sellers of the Consideration, as
those terms are defined above.

 

3.                                       Closing.  Closing of the transaction
contemplated herein (the “Closing”) shall take place on or about March 18, 2005,
at a time and place to be mutually decided by the parties.  (The date on which
the Closing is held shall be referred to in this Agreement as the “Closing
Date.”)  At the Closing, Sellers shall deliver to Buyer the Company Stock, and
Buyer shall deliver the Consideration.

 

4.                                       Representations and Warranties of
Seller.  Sellers hereby represent and warrant to Buyer that as of the date
hereof and as of the Closing:

 

a.               Sellers own ninety percent (90%) of the issued and outstanding
equity ownership interests in the Company, the “Company Stock”.

 

b.              Sellers will, at Closing, be the sole legal and beneficial
owners of the Company Stock, free and clear of any and all liens, claims, and
encumbrances, with full power to transfer the same as contemplated herein.

 

c.               The Estimated Financial Condition of the Company, attached
hereto as Exhibit “A”, represents an accurate good faith estimate of the
Company’s current financial condition.  Specifically, there are no liens, debts
or claims against any of the properties and assets of the Company besides those
listed in Exhibit “A”.

 

d.              Sellers are not party to or bound by any contract, promissory
note, agreement, commitment, or obligation, creating or securing indebtedness,
obligations, or liabilities, a breach or default of which would be triggered by
Sellers’ execution and delivery of this Agreement.

 

e.               The Company is a lawful open joint stock company, duly
organized, validly existing and in good standing under the laws of the
Kaliningrad Oblast, Russia, and the Russian Federation.  To the Seller’s
knowledge, there are no pending actions or proceedings (i) to limit or impair
the Company’s power to engage in business or (ii) to dissolve the Company.

 

f.                 The Company will not enter into any new contracts or
agreements between the date of this Agreement and the Closing, except in the
ordinary course of business.

 

g.              Sellers represent and warrant that the Kaliningrad Oblast is a
“Special Economic Zone” regulated by special Russian Federal Laws, which
includes the law that no import or export duties or taxes will be accessed
against any products or equipment imported or exported to or from Kaliningrad.

 

5.                                       Representations, Warranties and
Covenants of Buyer.  Buyer hereby represents and warrants to Sellers that as of
the date hereof and as of the Closing:

 


A.               BUYER IS A COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF UTAH AND THE UNITED STATES, AND HAS ALL
REQUISITE POWER AND AUTHORITY TO ENTER INTO, PERFORM AND CARRY OUT ALL OF ITS
DUTIES AND OBLIGATIONS IN THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


B.              THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
THE CONSUMMATION OF THE TRANSACTION ON THE PART OF BUYER CONTEMPLATED HEREUNDER
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF
BUYER.  THIS AGREEMENT IS (OR WILL BE WHEN EXECUTED AND DELIVERED PURSUANT
HERETO) THE LEGAL, VALID AND BINDING OBLIGATION OF BUYER, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.


 


C.               NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY BUYER,
NOR BUYER’S COMPLIANCE WITH ANY OF THE TERMS AND PROVISIONS OF THIS AGREEMENT,
NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, WILL CONFLICT WITH
OR RESULT IN A VIOLATION OF, OR CONSTITUTE A MATERIAL DEFAULT UNDER ITS BYLAWS
OR ANY OTHER AGREEMENT, CONTRACT OR COMMITMENT TO WHICH IT IS A PARTY; NOR WILL
THE PERFORMANCE BY BUYER OF ITS OBLIGATIONS HEREUNDER VIOLATE ANY JUDGMENT,
ORDER, INJUNCTION, DECREE, REGULATION OR RULING OF ANY COURT OR GOVERNMENTAL
AUTHORITY TO WHICH BUYER IS SUBJECT.


 

6.                                       Attorney Fees.  If any legal action or
other proceeding is brought for the enforcement of this Agreement or any other
agreement, document, contract, instrument or other writing entered into in
connection herewith, because of an alleged dispute, breach, default, or
misrepresentation, in connection with any of the provisions of this Agreement or
such other writing, the successful or prevailing party shall be entitled to
recover its reasonable attorney fees, and other costs and expenses, incurred in
such action or proceeding, in addition to any other relief to which it or they
may be entitled, but in case to exceed the amount of Consideration.

 

7.                                       Buyer’s Responsibilities.  Upon
Closing, Buyer shall initiate a program of capital investment into the Company,
as outlined in Exhibit “B” and ensure the appointment of Sellers’ Representative
to its Board of Directors.

 

8.                                       Review Period  The period of time
between the date of this Agreement and the Closing Date is herein referred to as
the “Review Period”.

 

9.                                       Property Leases and Acquisitions by
Sellers  It is understood by the parties hereto that Buyer intends to build a
“Topper Plant” to produce diesel in Kaliningrad.  Sellers hereby agree to use
all commercially reasonable efforts to assist Buyer with either (a) the lease
for the benefit of Buyer, for a period of no less than 49 years, or (b) the
purchase, of property currently owned by the Russian Federation, for and upon
which Buyer will construct and operate said Topper Plant.  In addition, Sellers
will immediately begin negotiations with the appropriate third parties to lease
or acquire for the benefit of Buyer a terminal facility suitable for the use of
Buyer.

 

10.                                 GAAP Accounting.  Within the time frame
contemplated by the Bill of Sale (herein so called) to be entered into by and
among the parties hereto, Sellers will provide complete financials of the
Company to Buyer prepared according to and in compliance with the American
Generally Accepted Accounting Principles.

 

11.                                 Access.  During the Review Period, Buyer
will be given access to all applicable documents in Sellers’ or Company’s
possession pertaining to its assets, liabilities, equity, and all expired,
pending and current contracts (the “Due Diligence Documents”), and full access
to Company facilities and property, and to all Company employees, agents,
creditors, debtors, bankers and representatives.

 

12.                                 Condition.  Buyer’s decision to pay the
Consideration and close this transaction is contingent upon Buyer’s reasonable
review, analysis, and acceptance, in its sole discretion, of matters related to
the physical, legal and economic conditions and feasibilities of the Company,
including, without limit, an inspection of the properties of the Company.
 Sellers’ decision to deliver the Shares and close this transaction is
contingent upon Buyer providing credit to finance the program of capital
investment into the Company, as outlined in Exhibit B within the period
contemplated therein.

 

3

--------------------------------------------------------------------------------


 

13.                                 Loss and Liens.  The risk of any loss,
condemnation, or destruction of all or any part of the Company’s property prior
to closing is upon the Sellers.  Sellers shall not place, permit, or cause to be
placed any liens or encumbrances on the title to the Company’s property or the
Company Stock from the date hereof through closing.

 

14.                                 No Marketing.  Sellers nor the Company, nor
any employee, agent or representative of Sellers or the Company, may not market,
nor consider offers for selling, transferring, pledging or otherwise encumbering
or alienating the Company Stock, or the Company’s property, prior to Closing.

 

15.                                 Notices.  In order to be effective all
notices, consents, approvals and disapprovals (“Notice”) required by this
Agreement must be in writing, signed by an officer or lawful agent of the party
giving such Notice, and either (i) personally delivered; or (ii) deposited for
delivery by a recognized, private overnight courier for next business morning
delivery, properly addressed, and with the full waybill prepaid.  Notice shall
be deemed received and effective on the earlier of the date actually received,
or, if applicable, three (3) business days after being sent as specified in
clause (ii) of this paragraph.  Notices must be addressed to the parties hereto
at the addresses first stated above.

 

16.                                 Entire Agreement; Amendments.  Each of the
parties represents that no promise or agreement which is not expressed in this
Agreement, has been made to such party in executing this Agreement, and neither
of the parties is relying upon any statement or representation not contained in
this Agreement.  This Agreement, including the Exhibit hereto, constitutes the
entire understanding between the parties hereto relative to the subject matter
hereof, superseding any and all prior agreements, arrangements, and
understandings, written or oral, between the parties.  This Agreement may be
amended only by a written instrument signed by the parties.

 

17.                                 Binding Effect; Permissibility of
Assignment.  This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

18.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the state of Texas,
without reference to its conflict of laws rules.

 

19.                                 No Brokers.  Save and except Sellers’
Representative, each party represents and warrants that it has dealt with no
broker or finder in connection with the transaction contemplated by this
Agreement, and that no broker or other person is entitled to any commission or
finder’s fee in connection with this transaction.  Each party agrees to
indemnify, defend and hold harmless the other party against any commission or
finder’s fee alleged to be payable because of any act, omission or statement of
the indemnifying party.

 

20.                                 Sellers’ Representative.  Sellers have fully
authorized and empowered Sellers’ Representative by and through a lawful Power
of Attorney sufficient for Sellers’ Representative to execute this Agreement on
behalf of Sellers, and by such execution Sellers agree to be lawfully and fully
obligated and bound to the terms herein as if Sellers, themselves had executed
this Agreement directly.

 

21.                                 Severability.  If any provision of this
Agreement is held to be invalid or unenforceable by any court of competent
jurisdiction, it is the intent of all of the parties that all other provisions
of this Agreement be construed to remain fully valid, enforceable and binding on
the parties.

 

22.                                 Covenant of Good Faith and Fair Dealing. 
With regard to their respective obligations and commitments under this
Agreement, each of Buyer and Seller covenants that it shall act in good faith
and deal fairly with the other party.

 

23.                                 Reasonable Cooperation.  Each party hereto
agrees to execute and deliver such instruments and

 

4

--------------------------------------------------------------------------------


 

take such other action as the other party may reasonably request in order to
carry out the intent of this Agreement.

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement.

 

SELLERS:

 

KOVALSKY VLADIMIR VASYLEVICH, VASILUK YURY NIKOLAEVICH, IVARS HOVALKO, and
KRISHNA PEMSING

 

 

/s/ VLADIMIR KOVALSKI

 

2-9-05

 

VLADIMIR KOVALSKI

Date

Seller’s Representative,
lawfully and fully signing on behalf of each Seller, and thus binding same.

 

BUYER:

 

APOLLO RESOURCES INTERNATIONAL, INC.

 

 

/s/ Dennis G. McLaughlin, III

 

3-18-05

 

Dennis G. McLaughlin, III

Date

Chief Executive Officer

 

5

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

KALININGRADNEFT

 

Estimated Financial Condition
As of December 31, 2003

 

 

 

US$ 

 

Assets

 

 

 

 

 

 

 

Contracted Revenue Receivable (12 months x $1,230,000)

 

14,760,000

 

 

 

 

 

Lease Licenses and all Oil Field Equipment

 

1,500,000

 

 

 

 

 

Rolling Stock

 

240,000

 

 

 

 

 

Field Facilities (under construction)

 

300,000

 

 

 

 

 

 

 

$

16,800,000

 

 

 

 

 

Liabilities : Trade Financing (short term, 1yr, 10%)

 

3,000,000

 

 

 

 

 

Equity

 

 

 

 

 

 

 

Charter Capital (Paid in Capital)

 

2,000,000

 

Retained Earnings

 

$

11,800,000

 

 

 

 

 

 

 

 

$

16,800,000

 

 

Other Estimated Financial Conditions:

 

1.                                       The Annual Net Profit to the Company is
approximately US$5,000,000.

 

2.                                       As there is no excise or export tax in
Kaliningrad, exports from there save approximately $10 to $11 per barrel sold.

 

3.                                       Current production from the existing 8
wells is approximately 32,000 BBLs per month.

 

4.                                       Production from reserves of existing 8
wells, through August, 2009, is approximately 950,000 BBLs

 

5.                                       The two additional wells discussed in
Exhibit “B” are estimated to produce through August, 2009, approximately
720,000.

 

6.                                       The current license (lease) (“Lease 1”)
covers approximately 300 sq. kilometers.

 

7.                                       Sellers are currently acquiring a new
and separate license (lease) (“Lease 2”) that is expected to be granted between
February 12, 2005 and February 17, 2005, and will cover approximately 225 sq.
kilometers.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

KALININGRADNEFT

 

Buyer’s Responsibilities

(for the initiation of a program of capital investment)

 

1.                                       Buyer will provide all drilling rigs
and associated equipment for the development of new and existing fields of
Kaliningradneft under both Lease 1 and Lease 2 (as defined in Exhibit “A”);

 

2.                                       Buyer will perform rework as necessary
on the wells on Lease 1;

 

3.                                       Buyer will develop the new field under
Lease 2; and

 

4.                                       Buyer will provide a “Topping Plant” to
process diesel for export.  (Sellers will provide the land for the plant.)

 

7

--------------------------------------------------------------------------------